
	
		II
		112th CONGRESS
		2d Session
		S. 3456
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2012
			Mr. Blumenthal (for
			 himself, Mr. Whitehouse, and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, with respect to
		  child pornography and child exploitation offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Child Protection Act of
			 2012.
		2.Enhanced penalties for
			 possession of child pornography
			(a)Certain
			 activities relating to material involving the sexual exploitation of
			 minorsSection 2252(b)(2) of title 18, United States Code, is
			 amended by inserting after but if the following: any
			 visual depiction involved in the offense involved a prepubescent minor or a
			 minor who had not attained 12 years of age, such person shall be fined under
			 this title and imprisoned for not more than 20 years, or if.
			(b)Certain
			 activities relating to material constituting or containing child
			 pornographySection 2252A(b)(2) of title 18, United States Code,
			 is amended by inserting after but, if the following: any
			 image of child pornography involved in the offense involved a prepubescent
			 minor or a minor who had not attained 12 years of age, such person shall be
			 fined under this title and imprisoned for not more than 20 years, or
			 if.
			3.Protection of
			 child witnesses
			(a)Civil action To
			 restrain harassment of a victim or witnessSection 1514 of title 18, United States
			 Code, is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph
			 (1)—
						(i)by
			 inserting or its own motion, after attorney for the
			 Government,; and
						(ii)by
			 inserting or investigation after Federal criminal
			 case each place it appears;
						(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
					(C)by inserting after
			 paragraph (1) the following:
						
							(2)In the case of a
				minor witness or victim, the court shall issue a protective order prohibiting
				harassment or intimidation of the minor victim or witness if the court finds
				evidence that the conduct at issue is reasonably likely to adversely affect the
				willingness of the minor witness or victim to testify or otherwise participate
				in the Federal criminal case or investigation. Any hearing regarding a
				protective order under this paragraph shall be conducted in accordance with
				paragraphs (1) and (3), except that the court may issue an ex parte emergency
				protective order in advance of a hearing if exigent circumstances are present.
				If such an ex parte order is applied for or issued, the court shall hold a
				hearing not later than 14 days after the date such order was applied for or is
				issued.
							;
					(D)in paragraph (4),
			 as so redesignated, by striking (and not by reference to the complaint
			 or other document); and
					(E)in paragraph (5),
			 as so redesignated, in the second sentence, by inserting before the period at
			 the end the following: , except that in the case of a minor victim or
			 witness, the court may order that such protective order expires on the later of
			 3 years after the date of issuance or the date of the eighteenth birthday of
			 that minor victim or witness; and
					(2)by striking
			 subsection (c) and inserting the following:
					
						(c)Whoever knowingly
				and intentionally violates or attempts to violate an order issued under this
				section shall be fined under this title, imprisoned not more than 5 years, or
				both.
						(d)(1)As used in this
				section—
								(A)the term course of
				conduct means a series of acts over a period of time, however short,
				indicating a continuity of purpose;
								(B)the term harassment means
				a serious act or course of conduct directed at a specific person that—
									(i)causes substantial emotional
				distress in such person; and
									(ii)serves no legitimate
				purpose;
									(C)the term immediate family
				member has the meaning given that term in section 115 and includes
				grandchildren;
								(D)the term intimidation
				means a serious act or course of conduct directed at a specific person
				that—
									(i)causes fear or apprehension in such
				person; and
									(ii)serves no legitimate
				purpose;
									(E)the term restricted personal
				information has the meaning given that term in section 119;
								(F)the term serious act
				means a single act of threatening, retaliatory, harassing, or violent conduct
				that is reasonably likely to influence the willingness of a victim or witness
				to testify or participate in a Federal criminal case or investigation;
				and
								(G)the term specific person
				means a victim or witness in a Federal criminal case or investigation, and
				includes an immediate family member of such a victim or witness.
								(2)For purposes of subparagraphs (B)(ii)
				and (D)(ii) of paragraph (1), a court shall presume, subject to rebuttal by the
				person, that the distribution or publication using the Internet of a photograph
				of, or restricted personal information regarding, a specific person serves no
				legitimate purpose, unless that use is authorized by that specific person, is
				for news reporting purposes, is designed to locate that specific person (who
				has been reported to law enforcement as a missing person), or is part of a
				government-authorized effort to locate a fugitive or person of interest in a
				criminal, antiterrorism, or national security
				investigation.
							.
				(b)Sentencing
			 guidelinesPursuant to its authority under section 994 of title
			 28, United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend the Federal
			 sentencing guidelines and policy statements to ensure—
				(1)that the
			 guidelines provide an additional penalty increase above the sentence otherwise
			 applicable in Part J of Chapter 2 of the Guidelines Manual if the defendant was
			 convicted of a violation of section 1591 of title 18, United States Code, or
			 chapters 109A, 109B, 110, or 117 of title 18, United States Code; and
				(2)if the offense
			 described in paragraph (1) involved causing or threatening to cause physical
			 injury to a person under 18 years of age, in order to obstruct the
			 administration of justice, an additional penalty increase above the sentence
			 otherwise applicable in Part J of Chapter 2 of the Guidelines Manual.
				4.Subpoenas to
			 Facilitate the Arrest of Fugitive Sex Offenders
			(a)Administrative
			 subpoenas
				(1)In
			 GeneralSection 3486(a)(1) of title 18, United States Code, is
			 amended—
					(A)in subparagraph
			 (A)—
						(i)in
			 clause (i), by striking or at the end;
						(ii)by
			 redesignating clause (ii) as clause (iii); and
						(iii)by
			 inserting after clause (i) the following:
							
								(ii)an unregistered sex offender
				conducted by the United States Marshals Service, the Director of the United
				States Marshals Service; or
								;
				and
						(B)in subparagraph
			 (D)—
						(i)by
			 striking paragraph, the term and inserting the
			 following:
							
								paragraph—(i)the
				term
								;
						(ii)by
			 striking the period at the end and inserting ; and; and
						(iii)by
			 adding at the end the following:
							
								(ii)the term sex offender
				means an individual required to register under the Sex Offender Registration
				and Notification Act (42 U.S.C. 16901 et
				seq.).
								.
						(2)Technical and
			 Conforming AmendmentsSection 3486(a) of title 18, United States
			 Code, is amended—
					(A)in paragraph
			 (6)(A), by striking United State and inserting United
			 States;
					(B)in paragraph (9),
			 by striking (1)(A)(ii) and inserting (1)(A)(iii);
			 and
					(C)in paragraph (10),
			 by striking paragraph (1)(A)(ii) and inserting paragraph
			 (1)(A)(iii).
					(b)Judicial
			 subpoenasSection 566(e)(1) of title 28, United States Code, is
			 amended—
				(1)in subparagraph
			 (A), by striking and at the end;
				(2)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(C)issue administrative subpoenas in
				accordance with section 3486 of title 18, solely for the purpose of
				investigating unregistered sex offenders (as defined in such section
				3486).
						.
				5.Increase in
			 funding limitation for training courses for ICAC task forcesSection 102(b)(4)(B) of the PROTECT Our
			 Children Act of 2008 (42 U.S.C. 17612(b)(4)(B)) is amended by striking
			 $2,000,000 and inserting $4,000,000.
		6.National
			 Coordinator for Child Exploitation Prevention and InterdictionSection 101(d)(1) of the PROTECT Our
			 Children Act of 2008 (42 U.S.C. 17611(d)(1)) is amended—
			(1)by striking
			 to be responsible and inserting the following: with
			 experience in investigating or prosecuting child exploitation cases as the
			 National Coordinator for Child Exploitation Prevention and Interdiction who
			 shall be responsible; and
			(2)by adding at the
			 end the following: The National Coordinator for Child Exploitation
			 Prevention and Interdiction shall be a position in the Senior Executive
			 Service..
			7.Reauthorization
			 of ICAC task forcesSection
			 107(a) of the PROTECT Our Children Act of 2008 (42 U.S.C. 17617(a)) is
			 amended—
			(1)in paragraph (4),
			 by striking and;
			(2)in paragraph (5),
			 by striking the period at the end; and
			(3)by inserting after
			 paragraph (5) the following:
				
					(6)$60,000,000 for fiscal year 2014;
					(7)$60,000,000 for fiscal year 2015;
					(8)$60,000,000 for fiscal year 2016;
					(9)$60,000,000 for fiscal year 2017;
				and
					(10)$60,000,000 for fiscal year
				2018.
					.
			8.Clarification of
			 high-priority suspectSection 105(e)(1)(B)(i) of the PROTECT Our
			 Children Act of 2008 (42 U.S.C. 17615(e)(1)(B)(i)) is amended by striking
			 the volume and all that follows through or
			 other.
		9.Report to
			 CongressNot later than 90
			 days after the date of enactment of this Act, the Attorney General shall submit
			 to the Committee on the Judiciary of the House of Representatives and the
			 Committee on the Judiciary of the Senate a report on the status of the Attorney
			 General’s establishment of the National Internet Crimes Against Children Data
			 System required to be established under section 105 of the PROTECT Our Children
			 Act of 2008 (42 U.S.C. 17615).
		
